Exhibit 10.1

 

Appendix A

 

TORCHMARK CORPORATION

Amended and Restated 2005 INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.         GENERAL.    The purpose of the Torchmark Corporation Amended and
Restated 2005 Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Torchmark Corporation (the “Company”), by linking the personal
interests of employees, officers, directors and consultants of the Company or
any Affiliate (as defined below) to those of Company shareholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.         DEFINITIONS.    When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a)    “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

(b)    “Award” means any Option or Restricted Stock Award granted to a
Participant under the Plan.

 

(c)    “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan.

 

(d)    “Board” means the Board of Directors of the Company.

 

(e)    “Cause” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee or the Board: gross neglect of
duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company. With respect to a Participant’s termination of
directorship, “Cause” means a Participant’s willful misconduct or dishonesty,
any of which is directly and materially harmful to the business or reputation of
the Company or any Subsidiary or Affiliate.



--------------------------------------------------------------------------------

(f)    “Change in Control” means and includes the occurrence of any one of the
following events:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 25% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(3) of this definition; or

 

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, and (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.

 

(h)    “Committee” means the committee of the Board described in Article 4.

 

(i)    “Company” means Torchmark Corporation, a Delaware corporation, or any
successor corporation.

 

2



--------------------------------------------------------------------------------

(j)    “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, director or
consultant of the Company or any Affiliate, as applicable; provided, however,
that for purposes of an Incentive Stock Option, “Continuous Status as a
Participant” means the absence of any interruption or termination of service as
an employee of the Company or any Parent or Subsidiary, as applicable, pursuant
to applicable tax regulations. Continuous Status as a Participant shall continue
to the extent provided in a written severance or employment agreement during any
period for which severance compensation payments are made to an employee,
officer, director or consultant and shall not be considered interrupted in the
case of any short-term disability or leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.

 

(k)    “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

 

(l)    “Disability” or “Disabled” has the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

 

(m)     “Effective Date” has the meaning assigned such term in Section 3.1.

 

(n)    “Eligible Participant” means an employee, officer, director or consultant
of the Company or any Affiliate.

 

(o)    “Exchange” means the New York Stock Exchange or any other national
securities exchange or, if applicable, the Nasdaq National Market on which the
Stock may from time to time be listed or traded.

 

(p)    “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.

 

(q)    “Good Reason” has the meaning assigned such term in the employment,
severance or similar agreement, if any, between a Participant and the Company or
an Affiliate, provided, however that if there is no such employment, severance
or similar agreement in which such term is defined, and unless otherwise defined
in the applicable Award Certificate, “Good Reason” shall mean a reduction by the
Company or an Affiliate in the Participant’s base salary (other than an overall
reduction in salaries that affects substantially all full-time employees of the
Company and its Affiliates).

 

(r)    “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

3



--------------------------------------------------------------------------------

(s)    “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

(t)    “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.

 

(u)    “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.

 

(v)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(w)    “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

(x)    “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 9.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

 

(y)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

(z)    “Plan” means this Torchmark Corporation Amended and Restated 2005
Incentive Plan, as amended or supplemented from time to time.

 

(aa)    “Restricted Stock Award” means Stock granted to a Participant under
Article 8 that is subject to certain restrictions and to risk of forfeiture.

 

(bb)    “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate with the Committee’s approval after attaining any normal
or early retirement age specified in any pension, profit sharing or other
retirement program sponsored by the Company, or, in the event of the
inapplicability thereof with respect to the Participant in question, as
determined by the Committee in its reasonable judgment.

 

(cc)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

 

(dd)    “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 10.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 10.1.

 

(ee)    “Stock” means the $.1.00 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 10.

 

(ff)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(gg)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.

 

(hh)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.         EFFECTIVE DATE.    The Plan shall be effective as of the date it is
approved by the shareholders of the Company (the “Effective Date”).

 

3.2.        TERMINATION OF PLAN.     The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided herein.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1.        COMMITTEE.    The Plan shall be administered by a Committee
appointed by the Board (which Committee shall consist of at least two directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that at least two of the directors
appointed to serve on the Committee shall be “non-employee directors” (within
the meaning of Rule 16b-3 promulgated under the 1934 Act) and “outside
directors” (within the meaning of Code Section 162(m)) and that any such members
of the Committee who do not so qualify shall abstain from participating in any
decision to make or administer Awards that are made to Eligible Participants who
at the time of consideration for such Award (i) are persons subject to the
short-swing profit rules of Section 16 of the 1934 Act, or (ii) are reasonably
anticipated to become Covered Employees during the term of the Award. However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board. The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes. To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board. To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.

 

4.2.        ACTION AND INTERPRETATIONS BY THE COMMITTEE.    For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

4.3.        AUTHORITY OF COMMITTEE.    Except as provided below, the Committee
has the exclusive power, authority and discretion to:

 

(a)    Grant Awards;

 

(b)    Designate Participants;

 

(c)    Determine the type or types of Awards to be granted to each Participant;

 

5



--------------------------------------------------------------------------------

(d)    Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

 

(e)    Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(f)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

(g)    Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

(h)    Decide all other matters that must be determined in connection with an
Award;

 

(i)    Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

(j)    Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;

 

(k)    Amend the Plan or any Award Certificate as provided herein; and

 

(l)    Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a plan, program or policy for the compensation of Non-Employee
Directors as in effect from time to time, and the Committee may not make
discretionary grants hereunder to Non-Employee Directors.

 

Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified
parameters, to (i) designate Eligible Participants to be recipients of Awards
under the Plan, and (ii) to determine the number of such Awards to be granted to
any such Participants; provided that a limit on the total number or dollar value
of Awards to be granted to any such Participants shall be approved in advance by
the Board or the Committee and provided further that such delegation of duties
and responsibilities to such special committee may not be made with respect to
the grant of Awards to Eligible Participants (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date
are reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

 

4.4.        AWARD CERTIFICATES.    Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.        NUMBER OF SHARES.    Subject to adjustment as provided in Sections
5.2, the aggregate number of Shares reserved and available for issuance pursuant
to Awards granted under the Plan shall be

 

6



--------------------------------------------------------------------------------

5,789,805. The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 1,000,000. The maximum
number of Shares that may be issued as Restricted Stock under the Plan shall be
[50,000].

 

5.2.        SHARE COUNTING.    To the extent that an Award is canceled,
terminates, expires, is forfeited or lapses for any reason, any unissued or
forfeited Shares from such Award will again be available for issuance pursuant
to Awards granted under the Plan.

 

5.3.        STOCK DISTRIBUTED.    Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

5.4.        LIMITATION ON AWARDS.    Notwithstanding any provision in the Plan
to the contrary, the maximum number of Shares with respect to one or more
Options that may be granted during any one calendar year under the Plan to any
one Participant shall be 800,000. The maximum aggregate grant with respect to
Restricted Stock Awards in any one calendar year to any one Participant shall be
7,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1.        GENERAL.    Awards may be granted only to Eligible Participants;
except that Incentive Stock Options may be granted to only to Eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.        GENERAL.    The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option shall not be less than the Fair Market Value as of the Grant Date.

 

(b)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Except under certain circumstances contemplated by
Section 9.9 or as may be set forth in an Award Certificate with respect to
death, Disability or Retirement of a Participant, Options granted after June 30,
2005 will not be exercisable before the expiration of one year from the Grant
Date.

 

(c)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

 

(d)    EXERCISE TERM. In no event may any Option be exercisable for more than
seven years from the Grant Date.

 

7.2.        INCENTIVE STOCK OPTIONS.    The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:

 

(a)    EXERCISE PRICE. The exercise price of an Incentive Stock Option shall not
be less than the Fair Market Value as of the Grant Date.

 

7



--------------------------------------------------------------------------------

(b)    LAPSE OF OPTION. Subject to any earlier termination provision contained
in the Award Certificate, an Incentive Stock Option shall lapse upon the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4) or (5) below, provide in writing that the
Option will extend until a later date, but if an Option is so extended and is
exercised after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:

 

(1) The expiration date set forth in the Award Certificate.

 

(2) The seventh anniversary of the Grant Date.

 

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability or death.

 

(4) One year after the Participant’s Continuous Status as a Participant by
reason of the Participant’s Disability.

 

(5) One year after the Participant’s death if the Participant dies while
employed, or during the three-month period described in paragraph (3) or during
the one-year period described in paragraph (4) and before the Option otherwise
lapses.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 9, if a Participant exercises an Option after termination of
employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 9.5.

 

(c)    INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined
as of the Grant Date) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000.00.

 

(d)    TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

 

(e)    EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive
Stock Option may be granted pursuant to the Plan after the day immediately prior
to the tenth anniversary of the Effective Date of the Plan, or the termination
of the Plan, if earlier.

 

(f)    RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(g)    ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option
to a person who is not at the Grant Date an employee of the Company or a Parent
or Subsidiary.

 

ARTICLE 8

RESTRICTED STOCK AWARDS

 

8.1        GRANT OF RESTRICTED STOCK.    The Committee is authorized to make
Awards of Restricted Stock to Participants in such amounts and subject to such
terms and conditions as may be selected by the Committee, subject to Section 5.4

 

8.2.        ISSUANCE AND RESTRICTIONS.    Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on

 

8



--------------------------------------------------------------------------------

the right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock) covering a period of time specified by the Committee (the
“Restricted Period”). These restrictions may lapse separately or in combination
at such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as the Committee determines at
the time of the grant of the Award or thereafter. Except as otherwise provided
in an Award Certificate or any special Plan document governing an Award, the
Participant shall have all of the rights of a shareholder with respect to the
Restricted Stock.

 

8.3.        FORFEITURE.    Except for certain limited situations (including the
death, Disability or Retirement of the Participant or a Change in Control
referred to in Section 9.8), Restricted Stock Awards subject solely to continued
employment restrictions shall have a Restriction Period of not less than five
years from the Grant Date (but permitting pro-rata vesting over such time).
Except as otherwise determined by the Committee at the time of the grant of the
Award or thereafter, immediately after termination of Continuous Status as a
Participant during the applicable Restriction Period or upon failure to satisfy
a performance goal during the applicable Restriction Period, Restricted Stock
that is at that time subject to restrictions shall be forfeited.

 

8.4.        DELIVERY OF RESTRICTED STOCK.    Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

 

9.1.        STAND-ALONE AND TANDEM AWARDS.    Awards granted under the Plan may,
in the discretion of the Committee, be granted either alone or in addition to,
in tandem with, any other Award granted under the Plan. Subject to Section 9.2,
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

 

9.2.        TERM OF AWARD.    The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Stock Option exceed a period of seven years from its Grant Date (or, if
Section 7.2(d) applies, five years from its Grant Date).

 

9.3.        FORM OF PAYMENT FOR AWARDS.    Subject to the terms of the Plan and
any applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, or other property, or any combination, and may be made
in a single payment or transfer, in installments, or on a deferred basis, in
each case determined in accordance with rules adopted by, and at the discretion
of, the Committee.

 

9.4.        LIMITS ON TRANSFER.    No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where there is no consideration whatsoever to any party for said
transfer and the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option

 

9



--------------------------------------------------------------------------------

intended to be an Incentive Stock Option to fail to be described in Code
Section 422(b), and (iii) is otherwise appropriate and desirable, taking into
account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.

 

9.5.        BENEFICIARIES.    Notwithstanding Section 9.4, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.

 

9.6.        STOCK TRANSFERS.    All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

9.7.        ACCELERATION UPON DEATH OR DISABILITY.    Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award, upon the Participant’s death or Disability during his or her Continuous
Status as a Participant, (i) all of such Participant’s outstanding Options shall
become fully exercisable and (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse. To the extent that this provision
causes Incentive Stock Options to exceed the dollar limitation set forth in
Section 7.2(c), the excess Options shall be deemed to be Nonstatutory Stock
Options.

 

9.8.        ACCELERATION UPON A CHANGE IN CONTROL.    Except as otherwise
provided in the Award Certificate or any special Plan document governing an
Award if a Participant’s employment is terminated without Cause or the
Participant resigns for Good Reason within one year after the effective date of
a Change in Control, (i) all outstanding Options shall become fully exercisable
and (ii) all time-based vesting restrictions on outstanding Awards shall lapse.

 

9.9.        DISCRETIONARY ACCELERATION.    Regardless of whether an event has
occurred as described in Section 9.7 or 9.8 above, the Committee may in its sole
discretion at any time determine that, upon the death, Disability, Retirement or
termination of service of a Participant, all or a portion of such Participant’s
Options shall become fully or partially exercisable, and/or that all or a part
of the restrictions on all or a portion of the Participant’s outstanding Awards
shall lapse as of such date as the Committee may, in its sole discretion,
declare. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this
Section 9.9.

 

9.10.        TERMINATION OF EMPLOYMENT.    Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company, a Parent or
Subsidiary for purposes of Sections 424(e) and 424(f) of the Code, the Options
held by such Participant shall be deemed to be Nonstatutory Stock Options.

 

10



--------------------------------------------------------------------------------

9.11.        FORFEITURE EVENTS.    The Committee may specify in an Award
Certificate that the Participant’s rights and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but are
not limited to, termination of employment for cause, violation of material
Company or Affiliate policies, breach of non-competition, confidentiality or
other restrictive covenants that may apply to the Participant, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company or any Affiliate.

 

9.12.        SUBSTITUTE AWARDS.    The Committee may grant Awards under the Plan
in substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

 

10.1.        GENERAL.    In the event of a corporate event or transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust the Plan and Awards to preserve
the benefits or potential benefits of the Awards. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding
Awards; and (iv) any other adjustments that the Committee determines to be
equitable. In addition, the Committee may, in its sole discretion, provide
(i) that Awards will be settled in cash rather than Stock, (ii) that Awards will
become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised, (iii) that Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, or (v) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefor. To the extent that any adjustments
made pursuant to this Article 10 cause Incentive Stock Options to cease to
qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

 

11.1.        AMENDMENT, MODIFICATION AND TERMINATION.

 

(a)    The Board or the Committee may, at any time and from time to time, amend,
modify or terminate the Plan without shareholder approval; provided, however,
that if an amendment to the Plan would, in the reasonable opinion of the Board
or the Committee, either (i) materially increase the benefits accruing to
Participants, (ii) materially increase the number of Shares available under the
Plan, (iii) expand the types of

 

11



--------------------------------------------------------------------------------

awards under the Plan, (iv) materially expand the class of participants eligible
to participate in the Plan, (v) materially extend the term of the Plan, or
(vi) otherwise constitute a material change requiring shareholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of an Exchange, then such amendment shall be subject to shareholder
approval; and provided, further, that the Board or Committee may condition any
other amendment or modification on the approval of shareholders of the Company
for any reason, including by reason of such approval being necessary or deemed
advisable to (i) permit Awards made hereunder to be exempt from liability under
Section 16(b) of the 1934 Act, (ii) to comply with the listing or other
requirements of an Exchange, or (iii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

 

(b)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested or otherwise settled on the date of such amendment (with the
per-share value of an Option for this purpose being calculated as the excess, if
any, of the Fair Market Value as of the date of such amendment over the exercise
or base price of such Award).

 

11.2.        AWARDS PREVIOUSLY GRANTED.    At any time and from time to time,
the Committee may amend, modify or terminate any outstanding Award without
approval of the Participant; provided, however:

 

(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested or otherwise settled on the date of such amendment or
termination (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise or base price of such Award);

 

(b)    The original term of an Option may not be extended without the prior
approval of the shareholders of the Company; and

 

(c)    Except as otherwise provided in Article 10, the exercise price of an
Option may not be reduced, directly or indirectly, without the prior approval of
the shareholders of the Company.

 

ARTICLE 12

GENERAL PROVISIONS

 

12.1        SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

(a) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under the Plan or any Award Certificate by reason
the occurrence of a Change in Control or the Participant’s Disability or
separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet the description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable proposed or final regulations, or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any Award or the
vesting of any right to eventual payment or distribution of any amount or
benefit under the Plan or any Award Certificate.

 

(b) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent necessary to avoid the application of Section 409A of
the Code, (i) the Committee may not amend an outstanding Option, SAR or similar
Award to extend the time to exercise such Award beyond the later of the

 

12



--------------------------------------------------------------------------------

15th day of the third month following the date at which, or December 31 of the
calendar year in which, the Award would otherwise have expired if the Award had
not been extended, based on the terms of the Award at the original Grant Date
(the “Safe Harbor Extension Period”), and (ii) any purported extension of the
exercise period of an outstanding Award beyond the Safe Harbor Extension Period
shall be deemed to be an amendment to the last day of the Safe Harbor Extension
Period and no later.

 

12.2.        NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS.    No Participant
or any Eligible Participant shall have any claim to be granted any Award under
the Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

12.3.        NO SHAREHOLDER RIGHTS.    No Award gives a Participant any of the
rights of a shareholder of the Company unless and until Shares are in fact
issued to such person in connection with such Award.

 

12.4.        WITHHOLDING.    The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan or an Award. If Shares are permitted to be
surrendered to the Company to satisfy tax obligations in excess of the minimum
tax withholding obligation, such Shares must have been held by the Participant
as fully vested shares for such period of time, if any, as necessary to avoid
the recognition of an expense under generally accepted accounting principles.
The Company shall have the authority to require a Participant to remit cash to
the Company in lieu of the surrender of Shares for tax withholding obligations
if the surrender of Shares in satisfaction of such withholding obligations would
result in the Company’s recognition of expense under generally accepted
accounting principles. With respect to withholding required upon any taxable
event under the Plan, the Committee may, at the time the Award is granted or
thereafter, require or permit that any such withholding requirement be
satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.

 

12.5.        NO RIGHT TO CONTINUED SERVICE.    Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

 

12.6.        UNFUNDED STATUS OF AWARDS.    The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Affiliate.
This Plan is not intended to be subject to ERISA.

 

12.7.        RELATIONSHIP TO OTHER BENEFITS.    No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

 

12.8.        EXPENSES.    The expenses of administering the Plan shall be borne
by the Company and its Affiliates.

 

12.9.        TITLES AND HEADINGS.    The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

13



--------------------------------------------------------------------------------

12.10.        GENDER AND NUMBER.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

12.11.        FRACTIONAL SHARES.    No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

 

12.12.        GOVERNMENT AND OTHER REGULATIONS.

 

(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

 

(b)    Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

12.13.        GOVERNING LAW.    To the extent not governed by federal law, the
Plan and all Award Certificates shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

12.14.        ADDITIONAL PROVISIONS.    Each Award Certificate may contain such
other terms and conditions as the Committee may determine; provided that such
other terms and conditions are not inconsistent with the provisions of the Plan.

 

12.15.        NO LIMITATIONS ON RIGHTS OF COMPANY.    The grant of any Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets. The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person. If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

12.16.        INDEMNIFICATION.    Each person who is or shall have been a member
of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Article 4 shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may

 

14



--------------------------------------------------------------------------------

be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

12.17.        FOREIGN PARTICIPANTS.    In order to facilitate the granting of
Awards to Eligible Participants who are foreign nationals or who are employed
outside of the United States of America, the Committee may provide for such
special terms and conditions, including without limitation substitutes for
Awards, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. The Committee may approve any
supplements to, or amendments, restatements or alternative versions of this Plan
as it may consider necessary or appropriate for the purposes of this
Section 12.16 without thereby affecting the terms of this Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of the Company
may certify any such documents as having been approved and adopted pursuant to
properly delegated authority; provided, that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the spirit of this Plan, as then in effect. Participants
subject to the laws of a foreign jurisdiction may request copies of, or the
right to view, any materials that are required to be provided by the Company
pursuant to the laws of such jurisdiction.

 

12.18.        NOTICE.    Except as otherwise provided in this Plan, all notices
or other communications required or permitted to be given under this Plan to the
Company shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed, postage pre-paid, as follows: (i) if to the
Company, at its principal business address to the attention of the Secretary;
and (ii) if to any Participant, at the last address of the Participant known to
the sender at the time the notice or other communication is sent.

 

12.19.        INUREMENT OF RIGHTS AND OBLIGATIONS.    The rights and obligations
under this Plan and any related documents shall inure to the benefit of, and
shall be binding upon, the Company, its successors and assigns, and the
Participants and their beneficiaries.

 

12.20.        COSTS AND EXPENSES.    Except as otherwise provided herein, the
costs and expenses of administering this Plan shall be borne by the Company, and
shall not be charged to any Award nor to any Participant receiving an Award.
Costs and expenses associated with the redemption or exercise of any Award under
this Plan, including, but not limited to, commissions charged by any agent of
the Company, may be charged to the Participant.

 

The foregoing is hereby acknowledged as being the Torchmark Corporation 2005
Amended and Restated Incentive Plan as adopted by the Board on
                         , 2006 and approved by the shareholders on
                         , 2006.

 

TORCHMARK CORPORATION

 

By:                                      
                                            

 Its:

 

15